DocuSign Envelope ID: CC01476E-A616-4C65-962B-ABE7D30823FC
                          Case 1:20-cv-03377-DLF Document 6-3 Filed 11/20/20 Page 1 of 9



                                     IN THE UNITED STATES DISTRICT COURT
                                         FOR THE DISTRICT OF COLUMBIA

              ALABAMA ASSOCIATION OF
              REALTORS® et al.,

                                   Plaintiffs,

                      v.                                                  Civil Case. No. ____
              UNITED STATES DEPARTMENT OF
              HEALTH AND HUMAN SERVICES et al.,

                                    Defendants.


                                         DECLARATION OF ROBERT GILSTRAP

                     I, Robert Gilstrap, declare as follows:

                     1.       I am a licensed real estate broker in the State of Georgia and a member of the Georgia

            Association of REALTORS®. I am over 18 years old and could testify to the facts set out herein if

            called upon to do so. I make this declaration based on my personal knowledge and to explain the

            impact of the Centers for Disease Control and Prevention’s (“CDC”) “Temporary Halt in Residential

            Evictions To Prevent the Further Spread of COVID-19” (the “Eviction Moratorium”) on Title One

            Management, LLC (“Title One”) and myself.

                     2.       I am the owner of Title One, a residential property leasing company that manages

            more than 400 residential properties in Georgia. Title One is the lessor of all the properties it manages

            and has the legal right to pursue eviction of tenants leasing such properties.

                     3.       Title One collects less than $30 million in annual receipts.

                     4.       I am the beneficiary of a trust that owns approximately 40 properties managed by Title

            One. I have the legal right to pursue eviction of tenants leasing such properties.

                     5.       One of these properties is located at 1136 McCormick Way SW Marietta, Georgia

            30008. The tenants at that property are William and Jamie Morrow. The lease contract for this
DocuSign Envelope ID: CC01476E-A616-4C65-962B-ABE7D30823FC
                          Case 1:20-cv-03377-DLF Document 6-3 Filed 11/20/20 Page 2 of 9



            property was made under Georgia law. I have maintained the property in compliance with my

            obligations under Georgia law.

                     6.       The Morrows currently owe $10,160.86 in unpaid rent. They make nearly $97,000 a

            year. The Morrows also have refused to allow maintenance to be performed on the property at 1136

            McCormick Way.

                     7.       The Morrows were initially entitled to eviction forbearance under the federal

            Coronavirus Aid, Relief, and Economic Security Act. Once the federal eviction forbearance in that

            statute expired, Title One sought to proceed with eviction proceedings, but could not do so because

            the Morrows submitted a declaration under the Eviction Moratorium. See Exhibit A. Title One has

            not been able to proceed to an eviction hearing because of the Eviction Moratorium. Although I

            believe that the Morrows are not “covered persons” under the Eviction Moratorium, Georgia courts

            refuse to hold a hearing or even process an eviction because of the Eviction Moratorium.

                     8.       Other tenants have also failed to pay rental payments due to Title One. Marquita L.

            Thomas owes more than $7,503.14 in overdue rent for a property located at 8221 Greenmar Way

            Riverdale, GA 30274.

                     9.       Title One initiated eviction proceedings against Ms. Thomas and obtained a writ of

            possession. Ms. Thomas then submitted a declaration under the Eviction Moratorium. See Exhibit

            B. The court then rescinded the writ of possession and vacated its judgment.

                     10.      But for the Eviction Moratorium, Title One would have been able to evict these

            tenants and seek to rent the properties to tenants who would pay rent.

                     11.      As a result of the Eviction Moratorium, Title One is unable to evict these tenants and

            unable to rent these properties to tenants who will pay rent.

                     12.      It is my belief and understanding that I will be unlikely to obtain any payment or

            damages from these tenants once the Eviction Moratorium expires. My only ability to mitigate loss


                                                               -2-
DocuSign Envelope ID: CC01476E-A616-4C65-962B-ABE7D30823FC
                       Case 1:20-cv-03377-DLF Document 6-3 Filed 11/20/20 Page 3 of 9



            and obtain rental income from the properties is to evict non-paying tenants and rent the properties to

            paying tenants.

                     I declare under penalty of perjury under the laws of the United States of America that the

            foregoing is true and correct.

                     Executed on November 19
                                          __, 2020.

                                                                          _____________________
                                                                          Robert Gisltrap




                                                             -3-
Case 1:20-cv-03377-DLF Document 6-3 Filed 11/20/20 Page 4 of 9




               EXHIBIT A
                Case 1:20-cv-03377-DLF Document 6-3 Filed 11/20/20 Page 5 of 9

                                                                                                                Form Approved
                                                                                                   OMB Control No. 0920-1303
                                                                                                    Expiration Date: 12/31/2020

               [FORM] DECLARATION UNDER PENALTY OF PERJURY FOR
         THE CENTERS FOR DISEASE CONTROL AND PREVENTION’S TEMPORARY
            HALT IN EVICTIONS TO PREVENT FURTHER SPREAD OF COVID-19


    This declaration is for tenants, lessees, or residents of residential properties who are covered by the
    CDC’s order temporarily halting residential evictions (not including foreclosures on home
    mortgages) to prevent the further spread of COVID-19. Under the CDC’s order you must provide a
    copy of this declaration to your landlord, owner of the residential property where you live, or other
    person who has a right to have you evicted or removed from where you live. Each adult listed on the
    lease, rental agreement, or housing contract should complete this declaration. Unless the CDC order
    is extended, changed, or ended, the order prevents you from being evicted or removed from where
    you are living through December 31, 2020. You are still required to pay rent and follow all the other
    terms of your lease and rules of the place where you live. You may also still be evicted for reasons
    other than not paying rent or making a housing payment. This declaration is sworn testimony,
    meaning that you can be prosecuted, go to jail, or pay a fine if you lie, mislead, or omit important
    information.


I certify under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing are true and correct:

          •    I have used best efforts to obtain all available government assistance for rent or housing; 1

          •    I either expect to earn no more than $99,000 in annual income for Calendar Year 2020 (or
               no more than $198,000 if filing a joint tax return), was not required to report any income in
               2019 to the U.S. Internal Revenue Service, or received an Economic Impact Payment
               (stimulus check) pursuant to Section 2201 of the CARES Act;

          •    I am unable to pay my full rent or make a full housing payment due to substantial loss of
               household income, loss of compensable hours of work or wages, lay-offs, or extraordinary 2
               out-of-pocket medical expenses;

          •    I am using best efforts to make timely partial payments that are as close to the full payment
               as the individual’s circumstances may permit, taking into account other nondiscretionary
               expenses;


1
  “Available government assistance” means any governmental rental or housing payment benefits available to the
individual or any household member.

2
  An “extraordinary” medical expense is any unreimbursed medical expense likely to exceed 7.5% of one’s adjusted gross
income for the year.

Public reporting burden of this collection of information is estimated to average 5 minutes per response, including the time for reviewing
instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of
information. An agency may not conduct or sponsor, and a person is not required to respond to a collection of information unless it
displays a currently valid OMB control number. Send comments regarding this burden estimate or any other aspect of this collection of
information, including suggestions for reducing this burden to CDC/ATSDR Reports Clearance Officer; 1600 Clifton Road NE, MS D-
74, Atlanta, Georgia 30333; Attn: OMB-PRA (0920-1303)
                Case 1:20-cv-03377-DLF Document 6-3 Filed 11/20/20 Page 6 of 9

                                                                                                                Form Approved
                                                                                                   OMB Control No. 0920-1303
                                                                                                    Expiration Date: 12/31/2020

          •    If evicted I would likely become homeless, need to move into a homeless shelter, or need to
               move into a new residence shared by other people who live in close quarters because I have
               no other available housing options. 3

          •    I understand that I must still pay rent or make a housing payment, and comply with other
               obligations that I may have under my tenancy, lease agreement, or similar contract. I further
               understand that fees, penalties, or interest for not paying rent or making a housing payment
               on time as required by my tenancy, lease agreement, or similar contract may still be charged
               or collected.

          •    I further understand that at the end of this temporary halt on evictions on December 31, 2020,
               my housing provider may require payment in full for all payments not made prior to and
               during the temporary halt and failure to pay may make me subject to eviction pursuant to
               state and local laws.

I understand that any false or misleading statements or omissions may result in criminal and civil actions
for fines, penalties, damages, or imprisonment.




_______________________________________________                                           9/14/2020
                                                                                          ________________
Signature of Declarant                                                                    Date




3
 “Available housing” means any available, unoccupied residential property, or other space for occupancy in any seasonal
or temporary housing, that would not violate federal, state, or local occupancy standards and that would not result in an
overall increase of housing cost to you.

Public reporting burden of this collection of information is estimated to average 5 minutes per response, including the time for reviewing
instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of
information. An agency may not conduct or sponsor, and a person is not required to respond to a collection of information unless it
displays a currently valid OMB control number. Send comments regarding this burden estimate or any other aspect of this collection of
information, including suggestions for reducing this burden to CDC/ATSDR Reports Clearance Officer; 1600 Clifton Road NE, MS D-
74, Atlanta, Georgia 30333; Attn: OMB-PRA (0920-1303)
Case 1:20-cv-03377-DLF Document 6-3 Filed 11/20/20 Page 7 of 9




               EXHIBIT B
Case 1:20-cv-03377-DLF Document 6-3 Filed 11/20/20 Page 8 of 9
Case 1:20-cv-03377-DLF Document 6-3 Filed 11/20/20 Page 9 of 9
